On a motion by defendant to substitute an attorney for the attorney of record it appeared that all the papers in the case had been delivered to the defendant by his attorney and that the latter had been paid in full and had no retaining lien. Order denying the motion, with leave to renew on certain conditions, reversed on the law, with ten dollars costs and disbursements against the respondent, and the motion for substitution granted, with ten dollars costs. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.